DETAILED ACTION
This action is in response to the claims filed 15 March 2019 for application 16/354,725 filed 15 March 2019.
Claims 1-25 are pending.
Claims 1-25 are rejected.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract is objected to because of the following informalities:
Paragraph number should be removed from Abstract
Appropriate correction is required.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 12, 17 recite determine the system parameter (Claim 12, line 5; Claim 17, line 6) while failing to provide proper antecedent basis. As recited in claims 9, 14, the system parameter is extrapolated and the system parameter value is determined. It is unclear what is being claimed in these claims. Clarification or correction is required.
Examiner’s Note: For the purposes of examination, and to create consistency with claims 6, 22, the above recited phrase will be interpreted as “determine the system parameter value.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101, because the claims are directed to an abstract idea, and because the claim elements, whether considered individually or in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. V. CLS Bank International et al., 573 US 208 (2014).

Regarding claim 1, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system.
The limitation of ... extrapolates a system parameter of a parameter set to determine a starting parameter value of a variational circuit, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "extrapolates" in the context of this claim encompasses selecting a system parameter from a parameter set.
The limitation of ... determines a system parameter value of the parameter set based on the starting parameter value, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determines" in the context of this claim encompasses selecting a system parameter value.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – memory that stores computer executable components, processor. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites additional element(s) – extrapolation component, variational component, variational circuit. These additional elements are recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a memory that stores computer executable components, a processor, an extrapolation component, a variational component and a variational circuit amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Mere instructions to apply an exception using generic computer instructions and a field of use or technological environment in which to apply the judicial exception do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 2, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 2 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system.
The limitation of ... determines a value of the system parameter based on a randomly selected starting parameter value, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determines" in the context of this claim encompasses selecting a system parameter value.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – second variational component. This additional element is recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of a second variational component amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). A field of use or technological environment in which to apply the judicial exception does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 3, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 3 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system.
The limitation of wherein the extrapolation component extrapolates multiple system parameters of multiple parameter sets to determine the starting parameter value, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "extrapolates" in the context of this claim encompasses selecting system parameters from parameter sets.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites thereby facilitating at least one of reduced evaluation of the parameter set or improved processing performance of the processor which amounts to no more than mere instructions to apply the exception  (MPEP 2106.05(f)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception  (MPEP 2106.05(f)). Mere instructions to apply the exception do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 4, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 4 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system.
The limitation of wherein the extrapolation component extrapolates multiple system parameters of one or more defined parameter sets to determine the starting parameter value, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "extrapolates" in the context of this claim encompasses selecting system parameters from parameter sets.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 5, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 5 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system.
The limitation of wherein the extrapolation component comprises at least one of a Lagrangian polynomial, a differential model, a Hamiltonian evolution, a best fit model, or a greedy fit by parameter model, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses extrapolating a system parameter using one of the recited mathematical algorithms.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 6, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system.
The limitation of wherein the variational component comprises an optimization function, a variational circuit, a quantum variational circuit, a parameterized quantum circuit, a variational algorithm, a quantum variational algorithm, or a variational quantum eigensolver algorithm, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses determining a system parameter value using one of the recited mathematical algorithms.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 7, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 7 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system.
The limitation of wherein the variational component computes a minimum value or a maximum value of a cost function, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses maximizing or minimizing a cost function.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 8, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 8 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 8 carries out method of claim 1 but for the recitation of additional element(s) of wherein the parameter set comprises a quantum parameter set, a classical cost function, or a Hamiltonian operator.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – quantum parameter set, classical cost function, Hamiltonian operator. These additional elements are recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a quantum parameter set, a classical cost function and a Hamiltonian operator amount to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). A field of use or technological environment in which to apply the judicial exception does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 9, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 9 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method.
The limitation of extrapolating ... a system parameter of a parameter set to determine a starting parameter value of a variational circuit, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "extrapolating" in the context of this claim encompasses selecting a system parameter from a parameter set.
The limitation of determining ... a system parameter value of the parameter set based on the starting parameter value, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses selecting a system parameter value.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – computer-implemented, system, processor. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites additional element(s) – variational circuit. These additional elements are recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of computer-implemented, a system, a processor and a variational circuit amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Mere instructions to apply an exception using generic computer instructions and a field of use or technological environment in which to apply the judicial exception do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 10, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method.
The limitation of extrapolating ... multiple system parameters of multiple parameter sets to determine the starting parameter value, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "extrapolating" in the context of this claim encompasses selecting system parameters from parameter sets.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites thereby facilitating at least one of reduced evaluation of the parameter set or improved processing performance of the processor which amounts to no more than mere instructions to apply the exception  (MPEP 2106.05(f)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception  (MPEP 2106.05(f)). Mere instructions to apply the exception do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 11, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 11 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method.
The limitation of employing ... at least one of a Lagrangian polynomial, a differential model, a Hamiltonian evolution, a best fit model, or a greedy fit by parameter model to extrapolate one or more system parameters of one or more parameter sets, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses extrapolating one or more system parameters using one of the recited mathematical algorithms.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.
Regarding claim 12, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 12 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method.
The limitation of employing ... an optimization function, a variational circuit, a quantum variational circuit, a parameterized quantum circuit, a variational algorithm, a quantum variational algorithm, or a variational quantum eigensolver algorithm to determine the system parameter based on a randomly selected starting parameter value, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses determining the system parameter value using one of the recited mathematical algorithms [see claim interpretation discussion in 35 U.S.C. 112(b) section].
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 13, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 13 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method.
The limitation of computing ... a minimum value or a maximum value of a cost function, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses maximizing or minimizing a cost function.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 14, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 14 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product facilitating parameter set optimization based on system parameter extrapolation.
The limitation of extrapolate ... a system parameter of a parameter set to determine a starting parameter value of a variational circuit, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "extrapolate" in the context of this claim encompasses selecting a system parameter from a parameter set.
The limitation of determine ... a system parameter value of the parameter set based on the starting parameter value, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determine" in the context of this claim encompasses selecting a system parameter value.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – computer program product, computer readable storage medium having program instructions embodied therewith, processor. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites additional element(s) – variational circuit. These additional elements are recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a computer program product, a computer readable storage medium having program instructions embodied therewith, a processor and a variational circuit amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Mere instructions to apply an exception using generic computer instructions and a field of use or technological environment in which to apply the judicial exception do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 15, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 15 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product facilitating parameter set optimization based on system parameter extrapolation.
The limitation of extrapolate ... multiple system parameters of multiple parameter sets to determine the starting parameter value, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "extrapolate" in the context of this claim encompasses selecting system parameters from parameter sets.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 16, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 16 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product facilitating parameter set optimization based on system parameter extrapolation.
The limitation of employ ... at least one of a Lagrangian polynomial, a differential model, a Hamiltonian evolution, a best fit model, or a greedy fit by parameter model to extrapolate one or more system parameters of one or more parameter sets, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses extrapolating one or more system parameters using one of the recited mathematical algorithms.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 17, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 17 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product facilitating parameter set optimization based on system parameter extrapolation.
The limitation of employ ... an optimization function, a variational circuit, a quantum variational circuit, a parameterized quantum circuit, a variational algorithm, a quantum variational algorithm, or a variational quantum eigensolver algorithm to determine the system parameter based on a randomly selected starting parameter value, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses determining the system parameter value using one of the recited mathematical algorithms [see claim interpretation discussion in 35 U.S.C. 112(b) section].
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 18, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 18 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product facilitating parameter set optimization based on system parameter extrapolation.
The limitation of compute ... a minimum value or a maximum value of a cost function, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses maximizing or minimizing a cost function.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 19, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 19 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system.
The limitation of ... extrapolates a rotational parameter of a molecular geometry parameter set to determine a starting parameter value of a variational circuit, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "extrapolates" in the context of this claim encompasses selecting a rotational parameter from a molecular geometry parameter set.
The limitation of ... determines a rotational parameter value of the molecular geometry parameter set based on the starting parameter value, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determines" in the context of this claim encompasses selecting a rotational parameter value.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – memory that stores computer executable components, processor. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites additional element(s) – extrapolation component, variational component, variational circuit. These additional elements are recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a memory that stores computer executable components, a processor, an extrapolation component, a variational component and a variational circuit amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Mere instructions to apply an exception using generic computer instructions and a field of use or technological environment in which to apply the judicial exception do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 20, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 20 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system.
The limitation of wherein the extrapolation component extrapolates multiple rotational parameters of multiple molecular geometry parameter sets to determine the starting parameter value, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "extrapolates" in the context of this claim encompasses selecting rotational parameters from molecular geometry parameter sets.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites thereby facilitating at least one of reduced evaluation of the parameter set or improved processing performance of the processor which amounts to no more than mere instructions to apply the exception  (MPEP 2106.05(f)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception  (MPEP 2106.05(f)). Mere instructions to apply the exception do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 21, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 21 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system.
The limitation of wherein the extrapolation component comprises at least one of a Lagrangian polynomial, a differential model, a Hamiltonian evolution, a best fit model, or a greedy fit by parameter model, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses extrapolating a system parameter using one of the recited mathematical algorithms.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 22, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 22 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system.
The limitation of wherein the variational component comprises an optimization function, a variational circuit, a quantum variational circuit, a parameterized quantum circuit, a variational algorithm, a quantum variational algorithm, or a variational quantum eigensolver algorithm, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses determining a system parameter value using one of the recited mathematical algorithms.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 23, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 23 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method.
The limitation of extrapolating ... a rotational parameter of a molecular geometry parameter set to determine a starting parameter value of a variational circuit, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "extrapolating" in the context of this claim encompasses selecting a rotational parameter from a molecular geometry parameter set.
The limitation of determining ... a rotational parameter value of the molecular geometry parameter set based on the starting parameter value, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses selecting a rotational parameter value.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – computer-implemented, system, processor. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites additional element(s) – variational circuit. These additional elements are recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of computer-implemented, a system, a processor and a variational circuit amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Mere instructions to apply an exception using generic computer instructions and a field of use or technological environment in which to apply the judicial exception do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 24, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 24 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method.
The limitation of extrapolating ... multiple rotational parameters of multiple molecular geometry parameter sets to determine the starting parameter value, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "extrapolating" in the context of this claim encompasses selecting rotational parameters from molecular geometry parameter sets.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 25, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 25 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method.
The limitation of employing ... at least one of a Lagrangian polynomial, a differential model, a Hamiltonian evolution, a best fit model, or a greedy fit by parameter model to extrapolate one or more rotational parameters of one or more molecular geometry parameter sets, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. This claim encompasses extrapolating one or more system parameters using one of the recited mathematical algorithms.
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts, then it falls within the "Mathematical Concepts" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moll et al. (Quantum Optimization Using Variational Algorithms on Near-Term Quantum Devices, hereinafter referred to as “Moll”).

Regarding claim 1, Moll teaches a system, comprising: 
a memory that stores computer executable components (Moll, section 1 – teaches the optimization of the gate parameters is performed on a classical computer [processor and memory executing instructions]); and 
a processor that executes the computer executable components stored in the memory (Moll, section 1 – teaches the optimization of the gate parameters is performed on a classical computer [processor and memory executing instructions]), wherein the computer executable components comprise: 
an extrapolation component that extrapolates a system parameter of a parameter set to determine a starting parameter value (Moll, section 3 – teaches a tentative variational eigenstate, a trial state [starting parameter value], is generated by a sequence of gates parameterized by a set of control parameters; see also Moll, Fig. 3) of a variational circuit (Moll, section 3 – teaches hybrid quantum-classical algorithm comprising a quantum circuit depending on a set of circuit parameters and an energy [objective] function that calculates a scalar score for each set of parameters [see original description, ¶0021] ; see also Moll, Fig. 3); and 
a variational component that determines a system parameter value of the parameter set based on the starting parameter value (Moll, section 3 – teaches iterative determining system parameters values until optimal values are reached based on the trial state; see also Moll, Fig. 3).

Regarding claim 2, Moll teaches all of the limitations of the system of claim 1 as noted above. Moll further teaches a second variational component that determines a value of the system parameter (Moll, section 5 - teaches a first component, Hamiltonian HC, which encodes classical cost function and the second component, mixing Hamiltonian HM, which helps guide the optimization in Hilbert space towards the ground state of HC) based on a randomly selected starting parameter value (Moll, section 3 – teaches a tentative variational eigenstate, a trial state [starting parameter value], is generated by a sequence of gates parameterized by a set of control parameters [randomly selected starting point]; see also, Moll, section 2).

Regarding claim 3, Moll teaches all of the limitations of the system of claim 1 as noted above. Moll further teaches wherein the extrapolation component extrapolates multiple system parameters of multiple parameter sets (Moll, section 5 - teaches a first component, Hamiltonian HC, which encodes classical cost function and the second component, mixing Hamiltonian HM, which helps guide the optimization in Hilbert space towards the ground state of HC) to determine the starting parameter value (Moll, section 3 – teaches a tentative variational eigenstate, a trial state [starting parameter value], is generated by a sequence of gates parameterized by a set of control parameters from a problem Hamiltonian; see also, Moll, Fig. 3), thereby facilitating at least one of reduced evaluation of the parameter set or improved processing performance of the processor (Moll, section 1 – teaches the VQE process, including extrapolation, boosts efficiency in finding the right solution with an exponential speed-up).

Regarding claim 4, Moll teaches all of the limitations of the system of claim 1 as noted above. Moll further teaches wherein the extrapolation component extrapolates multiple system parameters of one or more defined parameter sets to determine the starting parameter value (Moll, section 3 – teaches a tentative variational eigenstate, a trial state [starting parameter value], is generated by a sequence of gates parameterized by a set of control parameters; see also Moll, Fig. 3).

Regarding claim 5, Moll teaches all of the limitations of the system of claim 1 as noted above. Moll further teaches wherein the extrapolation component comprises at least one of a Lagrangian polynomial, a differential model, a Hamiltonian evolution, a best fit model, or a greedy fit by parameter model (Moll, section 6 – teaches using a greedy search to extrapolate the starting point).

Regarding claim 6, Moll teaches all of the limitations of the system of claim 1 as noted above. Moll further teaches wherein the variational component comprises an optimization function, a variational circuit, a quantum variational circuit, a parameterized quantum circuit, a variational algorithm, a quantum variational algorithm, or a variational quantum eigensolver algorithm (Moll, section 3 – teaches using variational quantum eigensolver algorithm to optimize parameters; see also Moll, Fig. 3).

Regarding claim 7, Moll teaches all of the limitations of the system of claim 1 as noted above. Moll further teaches wherein the variational component computes a minimum value or a maximum value of a cost function (Moll, section 3 – teaches minimizing an energy function [cost function]; see also Moll, Fig. 3).

Regarding claim 8, Moll teaches all of the limitations of the system of claim 1 as noted above. Moll further teaches wherein the parameter set comprises a quantum parameter set, a classical cost function, or a Hamiltonian operator (Moll, section 3 – teaches a tentative variational eigenstate, a trial state [starting parameter value], is generated by a sequence of gates parameterized by a set of control parameters; see also Moll, Fig. 3; Moll, section 5).

Regarding claim 9, it is the computer-implemented method embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1.  Moll further teaches a computer implemented method (Moll, section 1 – teaches the optimization of the gate parameters is performed on a classical computer [processor and memory executing instructions]), comprising:
... by a system operatively coupled to a processor (Moll, section 1 – teaches the optimization of the gate parameters is performed on a classical computer [processor and memory executing instructions]) ...

Regarding claim 10, the rejection of claim 9 is incorporated herein. Further, the limitations in this claim are taught by Moll for the reasons set forth in the rejection of claim 3.
Regarding claim 11, Moll teaches all of the limitations of the computer-implemented method of claim 9 as noted above. Moll further teaches employing, by the system, at least one of a Lagrangian polynomial, a differential model, a Hamiltonian evolution, a best fit model, or a greedy fit by parameter model to extrapolate one or more system parameters of one or more parameter sets (Moll, section 6 – teaches using a greedy search to extrapolate the starting point).

Regarding claim 12, Moll teaches all of the limitations of the computer-implemented method of claim 9 as noted above. Moll further teaches employing, by the system, an optimization function, a variational circuit, a quantum variational circuit, a parameterized quantum circuit, a variational algorithm, a quantum variational algorithm, or a variational quantum eigensolver algorithm to determine the system parameter (Moll, section 3 – teaches using variational quantum eigensolver algorithm to optimize parameters; see also Moll, Fig. 3) based on a randomly selected starting parameter value (Moll, section 3 – teaches a tentative variational eigenstate, a trial state [starting parameter value], is generated by a sequence of gates parameterized by a set of control parameters [randomly selected starting point]; see also, Moll, section 2).

Regarding claim 13, the rejection of claim 9 is incorporated herein. Further, the limitations in this claim are taught by Moll for the reasons set forth in the rejection of claim 7.

Regarding claim 14, it is the computer program product embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1.  Moll further teaches a computer program product facilitating parameter set optimization (Moll, section 3 – teaches parameter optimization) based on system parameter extrapolation (Moll, section 3 – teaches parameter extrapolation), the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to (Moll, section 1 – teaches the optimization of the gate parameters is performed on a classical computer [processor and memory executing instructions]) ...

Regarding claim 15, Moll teaches all of the limitations of the computer program product of claim 14 as noted above. Moll further teaches extrapolate, by the processor, multiple system parameters of multiple parameter sets (Moll, section 5 - teaches a first component, Hamiltonian HC, which encodes classical cost function and the second component, mixing Hamiltonian HM, which helps guide the optimization in Hilbert space towards the ground state of HC) to determine the starting parameter value (Moll, section 3 – teaches a tentative variational eigenstate, a trial state [starting parameter value], is generated by a sequence of gates parameterized by a set of control parameters from a problem Hamiltonian; see also, Moll, Fig. 3).

Regarding claim 16, the rejection of claim 14 is incorporated herein. Further, the limitations in this claim are taught by Moll for the reasons set forth in the rejection of claim 11.

Regarding claim 17, the rejection of claim 14 is incorporated herein. Further, the limitations in this claim are taught by Moll for the reasons set forth in the rejection of claim 12.

Regarding claim 18, the rejection of claim 14 is incorporated herein. Further, the limitations in this claim are taught by Moll for the reasons set forth in the rejection of claim 7.

Regarding claim 19, Moll teaches a system, comprising: 
a memory that stores computer executable components (Moll, section 1 – teaches the optimization of the gate parameters is performed on a classical computer [processor and memory executing instructions]); and 
a processor that executes the computer executable components stored in the memory (Moll, section 1 – teaches the optimization of the gate parameters is performed on a classical computer [processor and memory executing instructions]), wherein the computer executable components comprise: 
an extrapolation component that extrapolates a rotational parameter of a molecular geometry parameter set to determine a starting parameter value (Moll, section 3 – teaches a tentative variational eigenstate, a trial state [starting parameter value], is generated by a sequence of gates parameterized by a set of control parameters; Moll, section 4 - teaches rotational parameters of a molecular parameter set applied to the process of section 3; see also Moll, Fig. 3; Moll, section 1; Moll, section 3 - discusses rotations) of a variational circuit (Moll, section 3 – teaches hybrid quantum-classical algorithm comprising a quantum circuit depending on a set of circuit parameters and an energy [objective] function that calculates a scalar score for each set of parameters [see original description, ¶0021] ; see also Moll, Fig. 3) of a variational circuit (Moll, section 3 – teaches hybrid quantum-classical algorithm comprising a quantum circuit depending on a set of circuit parameters and an energy [objective] function that calculates a scalar score for each set of parameters [see original description, ¶0021]; see also Moll, section 4; Moll, Fig. 3); and 
a variational component that determines a rotational parameter value of the molecular geometry parameter set based on the starting parameter value (Moll, section 3 – teaches iterative determining system parameters values until optimal values are reached based on the trial state; Moll, section 4 - teaches rotational parameters of a molecular parameter set applied to the process of section 3; see also Moll, Fig. 3; Moll, section 1; Moll, section 3 - discusses rotations).

Regarding claim 20, Moll teaches all of the limitations of the system of claim 19 as noted above. Moll further teaches wherein the extrapolation component extrapolates multiple rotational parameters of multiple molecular geometry parameter sets to determine the starting parameter value (Moll, section 5 - teaches a first component, Hamiltonian HC, which encodes classical cost function and the second component, mixing Hamiltonian HM, which helps guide the optimization in Hilbert space towards the ground state of HC; see also Moll, section 4 - teaches rotational parameters of a molecular parameter set applied to the process), thereby facilitating at least one of reduced evaluation of the molecular geometry parameter set or improved processing performance of the processor (Moll, section 1 – teaches the VQE process, including extrapolation, boosts efficiency in finding the right solution with an exponential speed-up).

Regarding claim 21, Moll teaches all of the limitations of the system of claim 19 as noted above. Moll further teaches wherein the extrapolation component comprises at least one of a Lagrangian polynomial, a differential model, a Hamiltonian evolution, a best fit model, or a greedy fit by parameter model (Moll, section 6 – teaches using a greedy search to extrapolate the starting point).

Regarding claim 22, Moll teaches all of the limitations of the system of claim 19 as noted above. Moll further teaches wherein the variational component comprises an optimization function, a variational circuit, a quantum variational circuit, a parameterized quantum circuit, a variational algorithm, a quantum variational algorithm, or a variational quantum eigensolver algorithm (Moll, section 3 – teaches using variational quantum eigensolver algorithm to optimize parameters; see also Moll, Fig. 3).

Regarding claim 23, it is the computer-implemented method embodiment of claim 19 with similar limitations to claim 19 and is rejected using the same reasoning found in claim 19. Moll further teaches a computer implemented method (Moll, section 1 – teaches the optimization of the gate parameters is performed on a classical computer [processor and memory executing instructions]), comprising:
... by a system operatively coupled to a processor (Moll, section 1 – teaches the optimization of the gate parameters is performed on a classical computer [processor and memory executing instructions]) ...

Regarding claim 24, Moll teaches all of the limitations of the computer-implemented method of claim 23 as noted above. Moll further teaches extrapolating, by the system, multiple rotational parameters of multiple molecular geometry parameter sets (Moll, section 5 - teaches a first component, Hamiltonian HC, which encodes classical cost function and the second component, mixing Hamiltonian HM, which helps guide the optimization in Hilbert space towards the ground state of HC; see also Moll, section 4 – teaches rotational parameters of molecular geometry parameter sets) to determine the starting parameter value (Moll, section 3 – teaches a tentative variational eigenstate, a trial state [starting parameter value], is generated by a sequence of gates parameterized by a set of control parameters from a problem Hamiltonian; see also, Moll, Fig. 3).

Regarding claim 25, Moll teaches all of the limitations of the computer-implemented method of claim 23 as noted above. Moll further teaches employing, by the system, at least one of a Lagrangian polynomial, a differential model, a Hamiltonian evolution, a best fit model, or a greedy fit by parameter model to extrapolate one or more rotational parameters of one or more molecular geometry parameter sets (Moll, section 6 – teaches using a greedy search to extrapolate the starting point).

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125